Citation Nr: 0529507	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation (but no higher) for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Social Security Administration records show that the veteran 
was involved in a motor vehicle accident in 1984 and was 
treated for those injuries.  The veteran was awarded 
disability benefits based on diagnoses of fracture of the 
ankle, left and right and fracture of the maxillary bone.

VA treatment records dated April 2002 to May 2003 show that 
in April 2002, the veteran denied any past mental health 
treatment (beyond assessments).  He described himself as a 
loner who was divorced 3 years ago.  He indicated that he had 
two sons in Phoenix who he had some relationship with.  He 
did not currently work, but was disabled in 1984 following a 
motor vehicle accident.  He had some chronic pain and managed 
it with NSAIDS and an occasional Tylenol #3.  It was noted 
that the veteran was positive for hepatitis C and suffered 
from osteoarthritis, hypertension, and high cholesterol.  The 
examination showed the veteran to be casually dressed and 
appropriately groomed.  He was alert and oriented and 
generally cooperative, but uncomfortable in the interview.  
His speech production was normal and mood was anxious and 
depressed.  His affect was congruent and of limited range.  
There was no suicidal or homicidal intent or specific 
ideation.  Thoughts were logical, coherent, and goal 
directed.  There were no psychotic features.  

In July 2002 the veteran was seen for medication management.  
The veteran described his symptoms as having a hard time 
maintaining his sleep, with recurrent dreams, nightmares, and 
flashbacks regarding the war.  He also gave a history of 
emotional numbing, avoidance of war related things and 
hypervigilence (startle).  He also described irritable mood 
causing his divorce and poor relationship.  The veteran 
stated his symptoms got worse after 9/11.  He also complained 
of depression, anhedonia, insomnia, and low motivation.  He 
described himself as a loner.  He reported experiencing some 
suicidal ideation, but denied intent, prior attempts, or 
specific plan.  The veteran stated that he never acted on his 
thoughts and he had good control on it.  The veteran 
verbalized his interest to go to PTSD program in Dayton VA 
and also to work on to get 100 percent for his PTSD.  

It was noted that the veteran was diagnosed and treated for 4 
years for PTSD and never had been hospitalized.  He denied 
any suicide attempts and violence in the past.  He had a 
history of prior treatment at Dayton and Cincinnati VA, 
mostly individual psychotherapy.

The veteran was casually dressed and appropriately groomed.  
The veteran was alert and oriented.  He was generally 
cooperative, but uncomfortable in the interview.  No marked 
psychomotor activity was noticed.  The veteran's speech was 
normal rate and rhythm.  Mood was dysphoric and affect was 
congruent and of limited range.  There was no suicidal or 
homicidal intent or specific ideation at present.  Thoughts 
were logical, coherent, and goal directed.  There were no 
psychotic features.  Insight and judgment was fair and memory 
was grossly intact.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 55.

In August 2002, the examiner noted that the veteran was on 
time for his appointment.  He was in proper attire and he was 
oriented to time, place, person, and situation.  His mood was 
anxious and depressed; his affect was congruent to his mood.  
There was no evidence of visual or auditory hallucinations, 
delusions, or illusions.  There was no suicidal or homicidal 
ideations, plan or intent.  His thoughts were goal directed.  
The veteran was assessed a GAF score of 50.

November 2002 the veteran stated that he planned to have 
Thanksgiving dinner with his friend and he would attend the 
church service.  He also stated that he would work around the 
house and watch TV.  In December 2002, the veteran stated 
that it was tough when he started the PTSD program because 
PTSD affected his life and socialization.  He indicated that 
the program met his needs and he felt that it was worthwhile 
for 90 days.  He stated the staff was very helpful and he 
would recommend the program to other veteran's.  He and other 
veteran's did not care about medical topic in doctor's group 
but they like other topics.  He planned to attend PTSD 12 
steps at the Vet Center.  The following day, it was noted 
that the veteran came to the group session on time and he was 
dressed in casual clothing, oriented to person, place, time, 
and situation.  His mood was dysphoric and affect was 
constricted.  He did actively participate in the group 
discussion.  

In September 2002, the examiner noted that the veteran was 
alert and appropriately dressed.  His hygiene was good and he 
maintained good eye contact.  He was moderately anxious, but 
there was overt significant psychomotor agitation and 
retardation noted.  His speech was normal in rate, rhythm, 
and volume.  His affect was anxious, nonlabile, and 
appropriate to his thought content.  His thought process was 
organized with no evidence of loosening of association, 
circumstantiality, or tangentiality.  He denied suicidal or 
homicidal ideations.  He also denied auditory or visual 
hallucinations.  His cognition appeared grossly intact and he 
was oriented to time, place, and person.  He was able to tell 
the date, month, and year correctly.  He was aware of the 
place and knew the current and previous presidents.  He could 
not do serial 7 beyond 86.  He was able to spell the word 
house in reverse.  The veteran was assessed a GAF score of 
50.

The veteran was admitted to the VA residential PTSD program 
in September 2002 and discharged in December 2002.  The 
veteran reported increased anxiety and anger.  He experienced 
mood swings and sleep disturbances, and depression.  He 
indicated that he had no motivation for anything.  It was 
noted that this was the veteran's first PTSD treatment.  The 
veteran admitted to using cannabis in Vietnam, but none since 
his return.  He denied drinking or cocaine use and denied IV 
drug abuse.  It was noted that the veteran had not worked 
since 1984 when he had a motor vehicle accident.  He 
indicated that he received many broken bones both arms, left 
total knee damage, and right ankle.  The veteran indicated 
that he had stopped taking all medications except for 
Trilisate.  

In February 2003, the veteran was seen for his follow-up 
appointment with PTSD Clinic.  It as noted that he was 
discharged from residential treatment for PTSD in December 
2002.  The veteran stated that he found the residential 
program for PTSD very helpful and took his medications and 
believed they were helpful.  

The examiner noted that the veteran was alert, appropriately 
dressed, and was cooperative.  His hygiene was good and 
maintained good eye contact.  He showed intermittent 
fidgetiness.  His affect was somewhat anxious, but nonlabile.  
His speech was normal in rate, rhythm, and volume.  He denied 
suicidal or homicidal ideation and denied any symptoms 
suggestive of psychosis.  His cognition was grossly intact.  
Axis I diagnoses was PTSD, chronic and dysthymic disorder 
with depressed mood.  He was assessed a GAF score of 56.

A May 2003 psychiatry progress note indicated that the 
veteran was seen for his follow-up appointment with PTSD and 
was last seen in February 2003.  The veteran believed his 
medications helped him and he reported living with a friend 
and paid rent.  The examiner noted that the veteran was alert 
and appropriately dressed.  The veteran was cooperative, his 
hygiene was good, and he maintained good eye contact.  He 
showed intermittent fidgetiness and his affect was somewhat 
anxious, but nonlabile.  His speech had normal rate, rhythm, 
and volume.  The veteran denied suicidal or homicidal 
ideation, and denied any symptoms suggestive of psychosis.  
His cognition was grossly intact.  The veteran was assessed a 
GAF score of 56.  

At his June 2003 VA examination, the examiner noted after 
examining the file that the veteran received continuous 
treatment at the Middletown VA facility and the veteran had 
not worked since 1984 and received Social Security 
Disability.  Further examination of the records revealed that 
in 1984 the veteran was involved in a rather serious car 
crash with a truck that put him in the hospital for a total 
of 45 days with multiple trauma including multiple facial 
fractures, along with bilateral and multiple tibial 
fractures.  

According the veteran, he suffered a loss of consciousness of 
estimated at 30 minutes as a result of the accident.  He 
apparently required a tracheotomy at the time, suggesting his 
airway might have been compromised.  It was noted that a 
subsequent neuropsychological evaluation performed in 1993 
noted that the veteran's responses during testing were 
stereotyped and repetitive, actually much more typical of an 
individual who had suffered minor cerebral dysfunction.  The 
examiner noted that of further interest was the 
neurophysiologist's note reporting that the veteran 
apparently had experienced "mood swings" the onset of which 
roughly coincided with the accident.  

It was noted that the records also showed that the veteran 
experienced a reactive depression secondary to a divorce in 
1992.  He was evaluated in March 1993 and diagnosed as having 
a moderate reactive depression with an underlying obsessive-
compulsive personality.  While there were some earlier 
questions about whether or not the veteran had PTSD, a 
diagnosis of PTSD was made in 1997 by Dr. J.L., of the 
Cincinnati VAMC.  Dr. J.L. in his report dated in January 
1997 concluded that "I think the patient does have post 
traumatic stress disorder, I think he's had history of 
adequate exposure to frightening events and was horrified by 
some of the things that he saw.  He has symptoms which are 
very suggestive of residual post traumatic stress disorder 
though it seems as it he's able to function fairly well much 
of the time."  Dr. J.L. went on to note that he felt the 
veteran's PTSD had no doubt, caused problems in the veteran's 
marriage and that the subsequent divorce had reduced his 
potential for a happy life.  He also noted that the veteran's 
injuries from his automobile accident were also causing 
problems and his GAF was estimated at 55 to 60.

Dr. J.L. saw the veteran again in 1999 and again rendered a 
diagnosis of PTSD based upon the veteran's exposure to 
"extensive combat," and the fact that he endorsed almost 
all of the symptoms outlined in DSM-IV for the diagnosis of 
PTSD.  He also repeated his observation that the automobile 
accident in 1984 might have aggravated the veteran's PTSD.  
Dr. J.L. also noted that the veteran had been divorced twice 
and that his second wife regarded him as a "Vietnam Nut."  
The GAF from the June 1999 evaluation was estimated at 45.  

The current examiner noted that more recent records 2002-2003 
show the veteran receiving treatment for PTSD through the 
Dayton VAMC.  For example, a note dated in December 2002 
indicated the veteran was admitted for PTSD treatment and 
remained in hospital from September 2002 to December 2002.  
His admitting symptoms included complaints of increased 
anxiety and anger, mood swings, sleep disturbance, 
depression, and lack of motivation.  His GAF at discharge was 
55.

The examiner noted that a psychiatric progress note made in 
February 2003 added a diagnosis of dysthymic disorder and 
recommended the veteran continue on with current medications 
to include BuSpar and also Remeron.  

In terms of habits, the veteran stated that he was a non-
smoker and gave up drinking years ago.  He denied any 
significant drug usage.  

The veteran's current complaints were noted as " I haven't 
made the right decisions; I'm scared to make one.  I'm not 
happy-I'm scared.  I don't' know what I want."  

The veteran indicated that he was currently living at a 
woman's house and that this was not a romantic involvement 
but rather a mutually beneficial arrangement where bed and 
board are provided in exchange for him helping around the 
place.  The property was reportedly of several acres and the 
veteran reported there were plenty of chores, including 
mowing a rather expansive lawn such that he was kept fairly 
busy.  He noted he enjoyed being out-of-doors, adding that he 
could not stand to work inside.  

The veteran denied any legal problems and noted he had long 
since given up drinking.  As noted, he was not gainfully 
employed beyond the arrangement described above.  The veteran 
started that the injuries from the 1984 accident precluded 
him from continuing work in construction.

As noted in his history, the veteran had been married and 
divorced twice.  He stated that he still hoped he could find 
a woman and get married although he was hesitant to try 
again.  He also reported that he did have a couple of lady 
friends that he saw from time to time.  He also stated that 
he did have a close male friend in whom he could confide but 
that that man died approximately five years ago.  As for his 
family, his mother and siblings reportedly live in Phoenix.  
He stated he usually visited them once or twice a year.

The examiner noted that while the veteran admitted to 
"smacking" his former wife around due to his irritability 
and "short-fuse," he denied any current violence.  With 
regard to suicide, the veteran admitted to some passive 
suicidal ideation but denied any intent or any past attempts.  
He also denied any family history of suicides.  The veteran 
reported that he had given up hunting but sometimes fished as 
a form of relaxation.  He did not report any consuming 
hobbies or great interest.  He also noted he felt ill at ease 
in crowds and so, would not attend ball games or other public 
events.  

The mental status examination showed the veteran to be 
oriented to time, place, and person.  He appeared his stated 
age and he presented as a relatively trim, fit individual who 
was tanned from the sun.  His voice was audible, fairly well 
modulated, and his speech was coherent and easy to 
understand.  The examiner noted that the veteran was 
sometimes at a loss for a specific word and he would spend up 
to a minute in a futile attempt to find a certain word.

Eye contact was good and he was responsive to questions and 
easy to interview.  His mood seemed slightly sad but his 
affective reactive to humor.  He noted he felt better 
outdoors where he could be in the sun.  When describing some 
of his traumatic war experiences, the cried a bit.  Regarding 
sleep, the veteran described his sleep as "bad," stating he 
had trouble getting to sleep and also staying asleep.  He 
reported that he tended to wake up at 1-1:30 a.m. and then, 
after 1-2 hours, lightly doze until morning.  He also noted 
that he frequently heard a woman's voice calling his name in 
his sleep.  No unusual perceptions were noted when fully 
awake.

The examiner noted that while the veteran did not report 
anything that suggested actual panic attacks, he did note 
that he did not like to be in crowds.  He also stated he felt 
afraid of making decisions and the examiner got the 
impression he had a poor opinion of himself and was lacking 
in confidence.  

Regarding suicide, the veteran admitted to occasional passive 
suicidal thoughts but denied any history of attempts or 
current ideation.

In summary, the examiner noted that the veteran presented as 
an individual who had acquired a tentative form of social 
stability and who was getting by; however, he did not appear 
to have much confidence in himself and no specific plans for 
the future although he expressed some vague hope that he 
might find the "right woman" and re-marry.

The veteran's symptoms associated with PTSD included having 
painful and intrusive memories about Vietnam, having 
nightmares, flashbacks, and experiencing tachycardia (racing 
heart) when confronted by reminders of the war.  He also 
noted he felt cut off from other people, had difficulty 
enjoying things, experienced sleep disturbance, and was 
constantly on guard.  He stated he avoided crowds and that if 
he were to go to a café, he had to sit with his back to a 
wall facing the front door.  

Because of the veteran's observed word-finding difficulties 
along with his history of having suffered a head injury, a 
selected number of neuropsychological tests were administered 
to screen for possible cognitive deficits.

It was noted that the veteran demonstrated generally adequate 
memory processes.  His Verbal Memory Index of 95 was clearly 
within normal limits and estimated to be consistent with the 
individual's educational achievement and probable 
intellectual capacity.  The veteran was administered a test 
to measure the veteran's abilities to generate circumscribed 
word lists on demand.  The veteran's production of 28 words 
when compared to others of his age and educational cohort, 
was within normal limits although nearly one standard below 
the mean.

Another test involved executive functioning but with the 
requirement of visual motor coordination and motor speed and 
was administered and the scores were in the impaired range.  
The second part of the test was considered to be especially 
sensitive to brain impairments as it required the rapid 
alternation between two variables throughout the test.  On 
this part of the test, the veteran time of 140 seconds was 
over two standard deviations below the mean for his age 
cohort.  It was noted that moreover, he made one sequencing 
error that further suggested some difficulties with sustained 
concentration and the ability to keep track.  

A test to measure mechanical memory and drawing skills was 
considered grossly within normal limits.  The veteran made 
several errors in the terms of alignment in a test of spatial 
memory and judgment.  The examiner noted that the veteran 
noted his errors but initially did not seem able to correct 
for them.  The examiner indicated that these results 
suggested some possible mild problems with executive 
functioning and control that, in turn, implicated the frontal 
lobes of the cerebral cortex.  Such dysfunction would not be 
unexpected in a case where an individual had sustained 
significant injuries to the face and head as the veteran did.  

The examiner noted that the veteran's initial PTSD symptoms 
appeared to have evolved into a mild to moderate depressive 
disorder (dysthymia) that was characterized by: insomnia; low 
self-esteem; and poor concentration.  He also appeared to 
experience chronic guilt.  Moreover, the examiner would posit 
that some of his apparent lack of direction and difficulties 
with anger control stem from some mild impairments to the 
frontal cortex that were likely secondary to his car accident 
in 1984.  

The examiner noted that the GAF was estimated at 45 and 
reflected the veteran's feelings of sadness, anger, as well 
as such classic PTSD symptoms as nightmares, recurrent and 
intrusive thoughts of the event, and discomfort in crowds.  
This GAF was based more upon this clinician's opinion of the 
individual's symptom severity than upon level of functioning 
(which seemed slightly less severe).  

The examiner summarized that the veteran appeared to have 
developed PTSD symptoms as a result of his experiences in 
Vietnam.  Moreover, his original PTSD appeared to have given 
rise to related symptoms of depression.  His injuries from 
that car crash in 1984 appeared to have been the major factor 
in the veteran's physical disabilities (he could no longer 
work in construction).  The examiner noted that in his 
experience, when veteran's with PTSD retire or become 
disabled, their PTSD symptoms frequently intensify as they 
have fewer distractions.  Another factor might be the 
residual effects of the veteran's head injury.  His lack of 
direction certainly seemed consistent with a frontal lobe 
syndrome.  Moreover, any impairment to the frontal lobes 
would affect the veteran's abilities to inhibit the painful 
thoughts, images, and memories associated with PTSD.

A VA psychiatry progress note dated in August 2003 indicated 
that the veteran was seen for his follow-up appointment with 
the PTSD Clinic.  It was noted that he was last seen in the 
clinic in May 2003.  The veteran reported that he still had 
trouble sleeping but on the whole he stated he was doing 
"OK."  He believed his medications helped him.  It was 
noted that he lived with a friend and paid rent.  The 
examiner noted that the veteran was alert and appropriately 
dressed.  He was cooperative and his hygiene was good.  He 
maintained good eye contact.  He showed intermittent 
fidgetiness and his affect was broad and nonlabile.  His 
speech was normal in rate, rhythm, and volume.  The veteran 
denied suicidal or homicidal ideation and denied any symptoms 
suggestive of psychosis.  His cognition was grossly intact.  
The Axis I diagnoses were PTSD, chronic; dysthymic disorder 
with depressed mood.  The GAF score was assessed as 56.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated April 2003 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, Social Security Administration 
records and additional VA treatment records were added to the 
file.  The veteran was afforded a VA examination in June 
2003.  A rating decision was issued in August 2003.  
Additional VA treatment records were added to the claims file 
and a statement of the case was issued in April 2004.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's PTSD more closely approximates a level of 
impairment productive of occupational and social impairment 
with reduced reliability and productivity.  The veteran has 
been assessed GAF scores of between 45 and 56.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The June 2003 VA examiner noted that the GAF was estimated at 
45 and reflected the veteran's feelings of sadness, anger, as 
well as such classic PTSD symptoms as nightmares, recurrent 
and intrusive thoughts of the event, and discomfort in 
crowds.  This GAF was based more upon this clinician's 
opinion of the individual's symptom severity than upon level 
of functioning (which seemed slightly less severe).  The 
examiner did note that the veteran was not able to maintain 
gainful employment due to a 1984 motor vehicle accident.  The 
examiner indicated that the veteran's original PTSD appeared 
to have given rise to related symptoms of depression.  

The evidentiary record is replete with references to 
depression, occasional social isolation, and PTSD-related 
symptomatology.  The evaluation of the evidentiary record 
permits the conclusion that PTSD is productive of a level of 
impairment more reflective of the symptomatology provided in 
the next higher evaluation of 50 percent.  

There is no basis for assignment of the next higher 
evaluation of 70 percent as the veteran is not shown to 
exhibit occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The June 2003 VA examination found the veteran to be oriented 
to time, place, and person.  His voice was audible, fairly 
well modulated and his speech was coherent and easy to 
understand.  His mood seemed slightly sad but his affective 
reactive to humor.  While he did not report anything that 
suggested actual panic attacks, he did note that he did not 
like to be in crowds.  Regarding suicide, the veteran 
admitted to occasional passive suicidal thoughts but denied 
any history of attempts or current ideation.  The veteran was 
noted as demonstrating generally adequate memory processes.  
His Verbal Memory Index of 95 was clearly within normal 
limits.  The examiner noted that some of the veteran's lack 
of direction and difficulties with anger control stemmed from 
some mild impairments to the frontal cortex that were likely 
secondary to his car accident in 1984.  Thus, a rating in 
excess of 50 percent is not warranted for PTSD.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


